Citation Nr: 1446873	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to May 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in Houston, Texas, which denied reopening of service connection for a generalized anxiety disorder and depressive disorder, finding that new and material evidence had not been received to show that a mental disorder was related to service.  This case was previously before the Board in April 2014, where the Board reopened service connection for a generalized anxiety disorder and depressive disorder, and remanded the issue for additional development.  As the instant decision grants service connection for a psychiatric disability, to include generalized anxiety disorder and depressive disorder, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.    

Regarding the December 2013 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  In this case, during the Travel Board hearing, the Veterans Law Judge specifically noted the issue on appeal, then sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge indicated the need for a medical opinion/evidence to help establish that either the in-service diagnosis of personality disorder was not an accurate diagnosis (and what the correct diagnosis should be) or, in addition to the personality disorder, if the Veteran also had a separately diagnosable (but undiagnosed) anxiety disorder and/or depressive disorder in service.  The Veterans Law Judge advised the Veteran specifically regarding the need for a nexus medical opinion to support the claim, and indicated that such opinion addressing these questions would be favorable evidence in his case, and that a new medical opinion would be the strongest evidence to refute the diagnosis of personality disorder during service; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. 
§ 3.103; Bryant at 496-97.

The Board notes that in reaching the instant decision it must evaluate two disparate medical opinions.  One is a May 2014 VA mental health examination and opinion in which the VA examiner opines 1) that the Veteran is currently diagnosed with a personality disorder; 2) that the Veteran has no other diagnosed mental disabilities; and 3) that the Veteran was correctly diagnosed with a personality disorder in service.  The second is a private opinion dated December 2013 which conveys 
1) that the Veteran is currently diagnosed with anxiety and depressive disorders; and 2) that the private examiner, in over ten years of treatment, has never diagnosed the Veteran with a personality disorder; however, the private opinion does not explicitly find that the in-service diagnosis of a personality disorder was incorrect.  

In the instant decision the Board grants service connection for a psychiatric disability, to include generalized anxiety disorder and depressive disorder; however, nothing in this decision should be taken as a finding by the Board that the Veteran is, or is not, currently diagnosed with a personality disorder.  As such, in rating the now service-connected anxiety and depressive disorders, the RO is free to consider whether the Veteran has a currently diagnosed personality disorder, and if so, whether the personality disorder symptoms can be differentiated from the now service-connected psychiatric disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the psychiatric disabilities of a generalized anxiety disorder and a depressive disorder.

2.  During service the Veteran experienced stress, anger, and anxiety due to his inability to adapt to naval life and his disagreements with superior officers.

3.  The currently diagnosed psychiatric disabilities of a generalized anxiety disorder and a depressive disorder are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability of generalized anxiety disorder and depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a psychiatric disability, to include generalized anxiety disorder and depressive disorder.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, both generalized anxiety disorder and depressive disorder are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

As discussed above, in the instant matter the Board must evaluate two disparate medical opinions.  The "negative" opinion is advanced in the report of the May 2014 VA mental health examination.  The Board notes that the credentials of the VA examiner are not provided; however, it is evident from the thorough opinion provided that the VA examiner was well qualified to evaluate the Veteran and render the requested opinion.  

The "positive" opinion is rendered by the Veteran's private therapist of over ten years.  The private opinion letter reflects that the therapist is a Ph.D. with extensive credentials.  He is board certified in psychophysiology and biofeedback, along with cognitive-behavioral therapy.  He is also specialized in anxiety disorders, and has a full-time teaching position at Texas A&M University related to the treatment of mental disorders.  Considering the private therapist's opportunity to have observed the Veteran on multiple occasions, along with the therapist's significant credentials, the Board finds the private therapist's opinions to be of greater probative value than that of the VA examiner.  

The Veteran contends that he is entitled to service connection for a generalized anxiety disorder and/or depressive disorder due to stressful events he experienced in service.  Initially, the Board finds that, after a review of all the evidence of record, lay and medical, the evidence is at least in equipoise on the question of whether the Veteran is currently diagnosed with a generalized anxiety disorder and/or a depressive disorder.  The evidence weighing against such a diagnosis is the report of a May 2014 VA mental health examination, which reflects the VA examiner's opinion that the discriminating feature of the Veteran's mental disability was not that of depression or anxiety, "but a pervasive pattern of anger, argumentativeness, and hypersensitivity to real or perceived rejection, causing an inability to establish and maintain effective relationships."  After thoroughly reviewing the available medical documentation, the VA examiner opined that such a pervasive pattern was the hallmark of a personality disorder, and not that of depression or anxiety.

The evidence supporting a current diagnosis of both a generalized anxiety disorder and a depressive disorder, though not excluding a personality disorder, includes a December 2013 letter from the Veteran's private therapist explaining that he had treated the Veteran for both an anxiety disorder and a depressive disorder on and off since April 2003.  The private therapist went on to explain that he has never diagnosed the Veteran with a personality disorder, but that he could understand why a mental health professional would see the Veteran as having a personality disorder.  Further, the private therapist advanced that he had spent enough time with the Veteran to be able to develop an accurate differential diagnosis concerning the Veteran's mental health.  For the reasons discussed above, this private opinion is of greater probative value than the May 2014 VA mental health examination opinion and, as such, the Board finds that the Veteran is currently diagnosed with the psychiatric disabilities of generalized anxiety disorder and depressive disorder.

Next, the Board finds that during service the Veteran experienced stress, anger, and anxiety due to the inability to adapt to naval life and disagreements with superior officers.  In a July 2004 statement, the Veteran explained that on one such occasion he was particularly stressed out and angered after being given a drastic reduction, from favorable to non-favorable, in his performance review.  This reduction came after a superior officer reviewed and vetoed the initial draft of the report.  

A service treatment record dated December 1986 noted that the Veteran requested enrollment in a stress reduction program.  The Veteran expressed anger with his job and frustration with his commanding officers.  He even conveyed having a homicidal ideation towards his superiors without intent.  Specifically, the Veteran was frustrated with his superior's poor opinion of his duty performance.  Upon examination the Veteran was noted as having an anxious mood.   

A January 1987 service record reflects that the Veteran entered group therapy and complained of difficulty adapting to naval life.  He also discussed his history of poor performance and discouragement.  Another January 1987 service treatment record conveys that the Veteran reported difficulty breathing due to stress and frustration in his working environment, which had been known to cause him to hyperventilate in the past.  At the December 2013 Travel Board hearing, the Veteran credibly testified that he believed such incidents were panic attacks.

A subsequent May 1987 service treatment record conveys that the Veteran complained of continued anxiety and frustration.  He stated that he felt stressed and wanted out of the Navy.  During the interview the Veteran made vague reference of a homicidal ideation towards "unnamed supervisor(s)" due to ill treatment.  The record conveyed that the Veteran had previously been fined, reduced in rate, had his rating suspended, and had been placed in the brig for 15 days.  Considering these incidents as a whole, the Board finds that while in service the Veteran experienced stress, anger, and anxiety due to his inability to adapt to naval life and his disagreements with superior officers.

Finally, the Board also finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed generalized anxiety disorder and depressive disorder are related to active service.  The evidence weighing against a finding that the psychiatric disabilities are related to active service include the fact that after multiple evaluations the Veteran was diagnosed in service with a personality disorder, and not a generalized anxiety disorder and/or depressive disorder; however, the Board notes that a May 1987 service treatment record reflects that at one point the Veteran was provisionally diagnosed with "situational anxiety."  

Additional evidence weighing against a finding that the psychiatric disabilities are related to service include the findings of the VA examiner at the May 2014 VA mental health examination.  Specifically, the VA examiner opined that the in-service mental health examiners were correct in their diagnosis of a personality disorder.  Further, the VA examiner opined that the Veteran has never had an anxiety and/or depressive disorder; however, in his opinion the VA examiner did acknowledge that "individuals with severe personality disorders sometimes become anxious or unhappy."

The evidence supporting a finding that the Veteran's generalized anxiety disorder and depressive disorder are related to service includes the December 2013 Travel Board hearing testimony.  The Veteran credibly testified that, on or about 1990, roughly three years after service separation, he began receiving treatment for anxiety and depression, which has continued off and on until the present.  He also testified that his anxiety and depression symptoms have been continuous since 1986.  Further, he believed that he was given medicine to treat depression on or about 2004 or 2005.  Private treatment records dating back to May 2003 reflect that the Veteran was treated for both generalized anxiety and depressive disorders, with no mention of a personality disorder.

Of particular relevance to the instant decision is the opinion of the Veteran's private therapist of over ten years.  Having reviewed the Veteran's service treatment records, the private therapist opined that the currently diagnosed psychiatric disabilities are directly related to service.  As to the generalized anxiety disorder, the private therapist opined that it was related to the Veteran's sympathetic nervous system (SNS), which can engage the "fight or flight" mechanism during periods of stress, anxiety, and anger, all of which are seen in the Veteran's service treatment records.  Concerning the Veteran's anger, the therapist specifically noted the Veteran's homicidal ideation towards his superior officers.  As to the depressive disorder, the private physician explained that once an individual begins experiencing the "fight or flight response" on a regular basis, as the Veteran did in service, a depressive disorder inevitably develops, as was the case here.  For these reasons, the Veteran's private therapist found that the psychiatric disorders developed in service and have continued to this day.

The Veteran is currently diagnosed with the psychiatric disabilities of a generalized anxiety disorder and depressive disorder, and during service he experienced stress, anger, and anxiety due to his inability to adapt to naval life and his disagreements with superior officers.  The Veteran's private therapist has linked the current psychiatric disabilities of generalized anxiety disorder and depressive disorder to such in-service events.  While a VA examiner found that the Veteran only had a personality disorder, both currently and in service, for the reasons discussed above the Board finds the private therapist's opinion to be of greater probative value.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a psychiatric disability that includes both a generalized anxiety disorder and a depressive disorder was incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for a psychiatric disability of generalized anxiety disorder and depressive disorder is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


